923 F.2d 158
UNITED STATES of America, Plaintiff-Appellee,v.Louis MILLER, Jr., Defendant-Appellant.
No. 88-8714.
United States Court of Appeals,Eleventh Circuit.
Jan. 15, 1991.

William A. Morrison, Atlanta, Ga.  (Court-appointed), for defendant-appellant.
Mary Jane Stewart, Asst. U.S. Atty., Atlanta, Ga., Geoffrey Brigham, U.S. Dept. of Justice, Crim. Div. Appellate Section, Washington, D.C., for plaintiff-appellee.
On Appeal from the United States District Court for the Northern District of Georgia;  Marvin H. Shoob, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion September 25, 1989, 11th Cir., 1989, 883 F.2d 1540)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON, COX, BIRCH and DUBINA, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc.


2
IT IS ORDERED that the above cause shall be reheard by this court en banc without oral argument during the week of June 10, 1991.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.